Benning, J.
By the Court. delivering the opinion.
The condition of the bond was, that Jones should appear “to answer touching a shooting and intent to kill, charged to have been committed by the said Jonathan J. Jones, upon one Joseph R. Ansley,” and should “not hence depart without leave of Court.”
The substance of the judgment rendered in the first self a., was, that this condition only bound Jones to appear, to answer to an indictment for an assault with intent to murder Ansley, and did not bind him to appear, to answer an indictment for the murder of Ansley, even, although, Ansley might haye died of the wounds received by him, in the assault.
In Adams vs. The State, which was such a case as the present, this Court held the principal bound to appear, to answer an indictment for murder. 21 Ga. R. The judgment, then, we think, was erroneous. But still, it was the judgment of a Court having jurisdiction, and therefore, was a judgment good until set aside. Rogers vs. Evans, 8 Ga. 143.
The judgment is, no doubt, subject to be set aside on mo-' tion; but as it stands, it is good; and being good, it is a bar to another scire facias on the bond, for that must, of necessity, be the same as the first. ■
In holding to the contrary, the Court below, as we think, -errred.
Judgment reversed.